DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Status of Claims
 This action is responsive to Applicant’s Response filed 05/13/2022.
Claims 1, 11, and 21 have been amended.
 Claims 4-5, 9-10, 14-15, and 19-20 are canceled.
Claims 1-3, 6-8, 11-13, 16-18, and 21 are pending and have been examined.
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Response filed 05/13/2022 with respect to the 35 U.S.C. 112(a) rejections have been fully considered and they are persuasive. The 35 U.S.C. 112(a) rejections have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et. al. (U.S. PG Pub. No. 20180075408; hereinafter "Subramanian") in view of Venkatasubramaniyam et. al. (U.S. PG Pub. No. 20100141445; hereinafter "Venka") further in view of Williams et al. (U.S. PG Pub. No. 20150046361; hereinafter "Williams") further in view of Bitan (U.S. PG Pub. No. 20090105940; hereinafter "Bitan") and further in view of Burr et. al. (U.S. PG Pub. No. 20060089787; hereinafter "Burr").
As per claim 1, Subramanian teaches:
A method at a computing device for attributing a cause to a border delay, the method comprising: 
 Subramanian teaches a system and method for detecting container events, including container exceptions, and determining the cause for the exceptions. (Subramanian: abstract, paragraphs [0012, 16-17, 23, 68]) Subramanian further teaches that exceptions may occur at one or more ports (one or more borders). Id. Subramanian further teaches a central server 230 which may receive this information from a vehicle. (Subramanian: paragraphs [0023, 27, 29, 31, 68], Fig. 2)
receiving, from a vehicle, a report over an electronic communication network; 
Subramanian teaches a determination that a given vessel has crossed into a region around a given port, and that the system may receive sensor information in the form of GPS location information in order to infer the cause of a delay at the port in the form of congestion at the port. (Subramanian: paragraphs [0012, 16-17, 23, 68])
With respect to the following limitation:
 determining, from the report, that the vehicle has entered a border geofence;
 Subramanian teaches a determination that a given vessel has crossed into a region around a given port. (Subramanian: paragraphs [0023, 68])  Subramanian, however, does not appear to explicitly teach that the detection is that vehicle has crossed a "geofence" in particular (Subramanian merely teaches that the vehicle is detected as near or just outside the port).
 Venka, however, teaches that a rightful customs inspection (a cause of a border delay) may be inferred when a door open signal is received within the geofence of a given port and therefore teaches the receipt of an indication that a vehicle has entered a geofence along with sensor data in a report, wherein the correlation of the two is used to infer a cause (an inspection) for the delay at the border. (Venka: paragraph [0029, 56-58, 60-62]) Venka teaches combining the above elements with the teachings of Subramanian for the benefit of allowing tracking of assets in real-time and for allowing an application to application to detect and verify tamper conditions, including tamper alerts triggered by geo-fences, authorized inspection of the asset, and environmental exceptions. (Venka: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Venka with the teachings of Subramanian to achieve the aforementioned benefits.
Subramanian in view of Venka further teaches:
 obtaining sensor data of the vehicle from the report;
 Subramanian teaches a determination that a given vessel has crossed into a region around a given port, and that the system may receive sensor information in the form of GPS location information in order to infer the cause of a delay at the port in the form of congestion at the port. (Subramanian: paragraphs [0012, 16-17, 23, 68])  As outlined above, Venka teaches that a rightful customs inspection (a cause of a border delay) may be inferred when a door open signal is received within the geofence of a given port and therefore teaches the receipt of an indication that a vehicle has entered a geofence along with sensor data in a report, wherein the correlation of the two is used to infer a cause (an inspection) for the delay at the border. (Venka: paragraph [0029, 56-58, 60-62]) The motivation to combine Venka persists.
With respect to the following limitation:
 receiving third-party data, the third-party data comprising data from a border agency associated to the border geofence;
 Subramanian teaches a determination that a given vessel has crossed into a region around a given port, and that the system may receive sensor information in the form of GPS location as well as other information including typical delays, wait times, exception events, and other information in order to infer the cause of a delay at the port in the form of congestion at the port. (Subramanian: paragraphs [0012, 16-17, 23, 63, 68])  Subramanian, however, does not appear to teach that some of this information is received from a border agency.
 Williams, however, teaches that information received from third parties 150, which may include a border agency, may be used by a system to anticipate and determine delays for a given shipment. (Williams: paragraphs [0029, 32 77-85], Fig. 1) It can be seen that each element is taught by either Subramanian in view of Venka, or by Williams. Requiring the receipt of the information from a third party border agency does not affect the normal functioning of the elements of the claim which are taught by Subramanian in view of Venka. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Williams with the teachings of Subramanian in view of Venka, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Subramanian in view of Venka further in view of Williams further teaches:
 and correlating the sensor data with the determining that the vehicle has entered the geofence to attribute the cause to the border delay;
 Subramanian teaches a determination that a given vessel has crossed into a region around a given port, and that the system may receive sensor information in the form of GPS location as well as other information including typical delays, wait times, exception events, and other information in order to infer the cause of a delay at the port in the form of congestion at the port. (Subramanian: paragraphs [0012, 16-17, 23, 63, 68]) Subramanian further teaches that the cause of the delay may comprise a customs examination. (Subramanian: paragraphs [0014, 17, 83])  Venka, as outlined above, teaches that a rightful customs inspection (a cause of a border delay) may be inferred when a door open signal is received within the geofence of a given port and therefore teaches the receipt of an indication that a vehicle has entered a geofence along with sensor data in a report, wherein the correlation of the two is used to infer a cause (an inspection) for the delay at the border. (Venka: paragraph [0029, 56-58, 60-62]) The motivation to combine Venka persists.
Subramanian in view of Venka further in view of Williams does not appear to explicitly teach: 
assigning a cost for the border delay based on the cause;
 Bitan, however, teaches that a traffic delay time (a cost) may be determined based on a type of delay message, a delay code, and a description (each of which may comprise a cost) and a route may be updated based on the cost for the delay calculated based on the cause. (Bitan: paragraphs [0043-53] outlining the rerouting process based on the delay and paragraphs [0054-61] outlining the calculation of the delay time based on the cause of the delay, Figs. 3, 4) Bitan teaches combining the above elements with the teachings of Subramanian in view of Venka for the benefit of allowing a user to reach a destination location as quickly as possible. (Bitan: paragraphs [0008, 41]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Bitan with the teachings of Subramanian in view of Venka to achieve the aforementioned benefits.
With respect to the following limitation:
 based on historic data and the cost for the border delay, sending instructions over the electronic communication network to active vehicles to change routes.
 Bitan, as outlined above, teaches that a traffic delay time (a cost) may be determined based on a type of delay message, a delay code, and a description (each of which may comprise a cost) and a route may be updated based on the cost for the delay calculated based on the cause. (Bitan: paragraphs [0043-53] outlining the rerouting process based on the delay and paragraphs [0054-61] outlining the calculation of the delay time based on the cause of the delay, Figs. 3, 4) The motivation to combine Bitan persists. Subramanian in view of Venka further in view of Bitan, however, does not appear to explicitly teach that historic data is used to instruct vehicles to change routes.
Burr, however, teaches that previous delays, stored in a historical floating vehicle data 320, and received from vehicle probes 310, may be used in a vehicle routing process to route vehicles around given areas and times where traffic delays are known, wherein the traffic delays may be determined based on a comparison of historical traffic congestion at a given area with current congestion. (Burr: paragraphs [0056-58, 83-85], Fig. 3, 5) Burr teaches combining the above elements with the teachings of Subramanian in view of Venka further in view of Bitan for the benefit of minimizing the impact of both predicted and unpredicted traffic delays for the commercial vehicle operator, and for providing an improved method for scheduling traffic. (Burr: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burr with the teachings of Subramanian in view of Venka further in view of Bitan to achieve the aforementioned benefits.
As per claim 2, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sensor data includes a door opening event and the cause is an inspection.
Venka, however, teaches that an inspection (a cause of a border delay) may be detected when a door open signal is received within the geofence of a given port. (Venka: paragraph [0029, 56-58, 60-62]) The motivation to combine Venka persists.
As per claim 6, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the computing devices is further configured to: calculate a shipping delay;
Subramanian further teaches the calculation of a total delay time. (Subramanian: paragraph [0074, 81, 83])
and provide a notification to a receiving company or customer of the shipping delay.
 Subramanian further teaches that the detention data, which includes the total exception times, may be provided to a customer or receiving company. (Subramanian: paragraphs [0074, 81, 83, 87-91])
As per claim 7, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches all of the limitations of claim 1, as outlined above, and further teaches:
 further comprising storing the report from the vehicle and compiling historic data for the border crossing.
 Subramanian teaches that the system may collect data over time in order to predict future exceptions. (Subramanian: paragraph [0023-24, 85-86])
As per claim 8, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the computing device uses the historic data for future route planning for vehicles.
 Burr, however, teaches that previous delays, stored in a historical floating vehicle data 320, and received from vehicle probes 310, may be used in a vehicle routing process to route vehicles around given areas and times where traffic delays are known. (Burr: paragraphs [0056-58, 76-80], Fig. 3, 4) The motivation to combine Burr persists. 
As per claim 11, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A computing device for attributing a cause to a border delay, the computing device comprising:
Subramanian teaches a system and method for detecting container events, including container exceptions, and determining the cause for the exceptions. (Subramanian: abstract, paragraphs [0012, 16-17, 23, 68]) Subramanian further teaches that exceptions may occur at one or more ports (one or more borders). Id. Subramanian further teaches a central server 230 which may receive this information from a vehicle. (Subramanian: paragraphs [0023, 27, 29, 31, 68], Fig. 2) See also Subramanian: paragraphs [0046-53], Fig. 3 outlining the devices used, which may comprise the central system 230.
a processor;
Subramanian teaches a system and method for detecting container events, including container exceptions, and determining the cause for the exceptions. (Subramanian: abstract, paragraphs [0012, 16-17, 23, 68]) Subramanian further teaches that exceptions may occur at one or more ports (one or more borders). Id. Subramanian further teaches a central server 230 which may receive this information from a vehicle. (Subramanian: paragraphs [0023, 27, 29, 31, 68], Fig. 2) See also Subramanian: paragraphs [0046-53], Fig. 3 outlining the devices used, which may comprise the central system 230.
and a communications subsystem, wherein the computing device is configured to:
 Subramanian teaches a system and method for detecting container events, including container exceptions, and determining the cause for the exceptions. (Subramanian: abstract, paragraphs [0012, 16-17, 23, 68]) Subramanian further teaches that exceptions may occur at one or more ports (one or more borders). Id. Subramanian further teaches a central server 230 which may receive this information from a vehicle. (Subramanian: paragraphs [0023, 27, 29, 31, 68], Fig. 2) See also Subramanian: paragraphs [0046-53], Fig. 3 outlining the devices used, which may comprise the central system 230.
As per claims 12, 16-18, and 20, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches the limitations of these claims which are substantially identical to those of claims 2, 6-8, and 10, and claims 12, 16-18, and 20 are rejected for the same reasons as claims 2, 6-8, and 10, as outlined above. 
As per claim 21, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a computing device configured for attributing a cause to a border delay cause the computing device to:
Subramanian teaches a system and method for detecting container events, including container exceptions, and determining the cause for the exceptions. (Subramanian: abstract, paragraphs [0012, 16-17, 23, 68]) Subramanian further teaches that exceptions may occur at one or more ports (one or more borders). Id. Subramanian further teaches a central server 230 which may receive this information from a vehicle. (Subramanian: paragraphs [0023, 27, 29, 31, 68], Fig. 2) See also Subramanian: paragraphs [0046-53], Fig. 3 outlining the devices used, which may comprise the central system 230.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr further in view of Claudel et. al. (U.S. PG Pub. No. 20180017392; hereinafter "Claudel").
As per claim 3, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the sensor data includes accelerometer readings showing repeated starts and stops, indicating a cause of traffic.
 Subramanian further teaches that the reporting device may detect acceleration readings. (Subramanian: paragraph [0030]) Subramanian, however, does not appear to teach that the congestion is detected via repeated starts and stops indicating traffic.
Claudel, however, teaches that a system may determine, via repeating stop and go patterns from accelerometer readings, that there exists a traffic jam at a given location (and may distinguish this from other situations such as merely a traffic light). (Claudel: paragraph [0033]) Claudel teaches combining the above elements with the teachings of Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr for the benefit of greatly improve the quality of traffic sensing and can provide road condition measurements as a secondary benefit. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Claudel with the teachings of Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr to achieve the aforementioned benefits.
As per claim 13, Subramanian in view of Venka further in view of Williams further in view of Bitan further in view of Burr further in view of Claudel teaches the limitations of this claim which are substantially identical to those of claim 3, and claim 13 is rejected for the same reasons as claim 3, as outlined above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628